, a oe L Ghq0.20-e6-004 shop oncton Agee fosgouag ages AMY

Aide Apres Be Mores, Horg Sed uedh for Aegs-a, 4
preted: Aas PE ald An. fee anes i With a bhi,
Ast he Adee Khali dttidoy 6-4-2020; ta file Wf

*. =: UNITED STATES pisTRICT COURT
aude at 4 ge Os feo ee for the - Pek 5 OF foot founge mle

Radinbed, ands detache Alirak po ra dh Moth fore Ae Pain
ow any feck Het meade daaved te) Y-2a- 2010, fhen. an 4’ a9-2020

Sedu aM Plaintite 0 PX Ahoths pad the diadtinn fy
qt bode hock Michael, Scott ) wu on 6-13-2020.

Case No. 3 nO ~RYGr UPR
Dr. [Avoie, ¢. baer, ¢ . Fran cies,
My. Pali, cft. Swi cK Defendant otow RY 2

Cummings, h-wtter, J-Perthw- BK

patanshaky e. days i509 17 AFFIDAVIT ACCOMPANYING MOTION
uid. ¢_o’#ennel{. FOR PERMISSION TO APPEAL IN FORMA PAUPERIS

NN NO Na Nd Nel

 

Affidavit in Support of Motion Instructions

I swear or affirm under penalty of perjury Complete all questions in this application and
that, because of my poverty, I cannot prepay then sign it. Do not leave any blanks: if the
the docket fees of my appeal or post a bond for answer to a question is "0," "none," or "not
them. I believe I am entitled to redress. [swear applicable (N/A)," write in that response. If
or affirm under penalty of perjury under United you need more space to answer a question or to

States laws that my answers on this form are xplain your answer, attach a separate sheet of
true and correct. (28 U.S.C. § 1746; 18 U.S.C. paper identified with your name, your case's
§ 1621.) docket number, and the question number.

 

 

 

“nn, , A ott
Signed: Titlact 3 ML Qt Date: é- f- 2 26 AO
| Leet

ye
let op me dityl treelmesl oem fect,

My issues on appeal are: dak

Loar, oc Mein for 35 dyes Pm 1% Qoa0, Ae 3 23-2010,

thea doctling. Aha fe fellate ef oH mt EY 26-2020 Ahem a L]-I3-22)

Aerts AW 6-3- 20007 frerr 7
A “Alin Re ff OTS “q. ATNG_
An q UL on Af ed fe for. A Cur Wy Af Ths, Maltyted- AL dat
Af. Hen 1. For both you and your spouse estimate the average amount of money received from each POR
hs, Aa An, ; of the following sources during the past 12 months. Adjust any amount that was We t.

, ~ i= weekly, biweekly, quarterly, semiannually, or annually to show the monthly rate. Use £ haa Rw tang
M An AMP. gross amounts, that i is amounts before any deductions for taxes or otherwise. fer. Ar wnpth ey

hebben ep appt Le Auk the Ball sdab. H4pcog we th ent UNAM A A.

a frr% pout: Aisatiny rt Ashen. Lares up pr eth fe at Aeet, -

dag at: tt € Re que lad. Mau haet #he fodh 2 fered dn. te Bh
tain, that ty fat 0°. tr,

 
" Case: 3:20-cv-00422-bbc Document #12 Filed: 06/08/20 Page 2i0h6 4 «BOT

. ’ "
*, ew , ' . z

 

 

yl  S. *, , 4 . : oy
5
\ 4 on *
a etty ae Mca oo A h ~ "
a 7h ‘

Income source | ~ Average monthily Amount expected’ xt

my 8 Re an : : vie ' seat teak t fo -

me SES # olay lav’) amount during'the Past 3) "month: vada Mig bs OR

a a ¢ eo

‘hr we o- oe e wie wee way LS ee UE oe wR ‘ ' = 2 & mols
. a Le i; Bey PTS 4 , 2 \ . . 12 monthe-. a “nh, Tal ae a wk oy Ye 4 “ yh, UF , vs

% . . % wh we ys , mate am a Prey ee he aie 7 + a wy

" __. ~~ [You “+ {Spouse |-You.. . |Spouse | =.

 

Employment - | 1g $ $ ts ; wate

 

 

‘Self‘employment nO $ oegl § 2 | $ 3 $.-- cs a

an
aan
A
A

Income from real property (such as
"| rental income) *”

 

 

 

 

 

“Interest and dividends $ ts 07 |g $
Gifts $ Vs To $
Alimony $ $ $ $

Child support $ $. \$ $ "
Retirement (such as social security, | $ $ $ $

pensions, annuities, insurance)

 

Disability (such as social security, $- $ $ $
insurance payments) .

 

t .
‘Unemployment payments 1G $ 1$ 08 ‘$

 

Public-assistance (such as welfare) | $ $ $ $
Other (specify): S$ | 1S $ $

 

 

Total monthly income: $ $ $ $

 

 

 

 

 

 

 

2. List your employment history for the past two years, most recent employer Sirst. (Gross
monthly pay is before taxes or other deductions.) ,

 

 

 

Employer ——| Address, - Dates ofemployment | Gross - di
“ / — 7 . monihly pay

$
“ i Lon $

 

 

 

 

 

 

 

 
   

  

pe fede fr Legg FF

fio pr tea a oe han pes uk Nyt th a bhi ke

cul br Gude ep Mey CE bhi til He
y ouse's emp oyment } istory or the past two years, most recent emp loyer first ~

fii

ae pan eae) peat eoegnnes or one eH Dees oF fer “ A. f ;
fe AN % rect VY mM WM eee boda) Aico “ CA Fain.
in nie Lee be Wd detusd an. |= ad-2010 » Leon YPRY HI -Dbedorg
a Asneaer it_} Arms | Ad rede ve Bho Db hep

Ll thal Bed | michael, Sette oe g- some “ wh

   

    

 

 

 

 

 

 

 

 

 

 

 

 

 

Dr [avoic,C-baiel, c- Francioty
Me Pablich, cpllompticcheh do you ends bobit hne? $_
= cumm 957 bud aid any ot Thu. BK ws

Sh ney you or your spouse have in bank accounts or in any other
ei) Ar WRAY ©. fi intincial Yfistitittion. — |

Ww

 

 

 

 

uid. c_o’donneh
Financial Institution Type of Account Amount you have {| Amount your
spouse has
a oo. .
Noa<, $ $
$ |$
$ $

 

 

 

 

 

 

If you are a prisoner seeking to appeal a judgment in a civil action or proceeding, you must
attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you

have multiple accounts, perhaps because you have been in multiple institutions, attach one
certified statement of each account.

s ye ,
* ‘ wa
With h; Ae ett - 6 ~ ef. meee) wt
5. List the assets, and their values, which you own or your spouse owns. Do not list clothing
and ordinary household furnishings. pg
ry ] fur gS We ; bet TAral ae of: APA Wo eB .
PEE FLEES f et / ca hoe Fe aA ¥ é
Lote , wv} | Homg te At hans. _ 7 Opusr ee ue sal estate ot. TAM oy vehicle HE — 3-7 g eID Dd OT
j
Ahan fp vO tat te be Salue)$ hk Zr NMatbeS 2 Aha ot LI. gee
i a At, ous sof. Ve “4, iG af. aa if + ~ . é pat soy
haters | He Ahi fh ath) Abe Bo Ke fhe Malan yet X15 ferrod 5s
° : , | ae 7 WA ot a! LEE za yf hn 5 ¢t pAS eA ‘ =
me ALI for) A KALE T# (woad * “AYE Alin. fap

 

 

 

 

 

 

 

 

 

 

ise. Big ob os Not mm ‘ ” ‘| Registration #: re
Mo dheopn, Lar se. fe hrs,
helper Ao decd feo a a fa & Adib, dein yt a Mchly oud Ut, Ann nN
ge fe kaon Doudipu ld Aghes, fey Cg pt bet Conf 4e: hye
a Ay tf 4 ve ie bac vs War beetn Ab Ah Be "UF delice a4

 
Case: 3:20-cv-00422-bbc Document #: t2 Filed: 06/08/20 Page 4 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Motor vehicle #2 © Otherassets “9 2 Other. era ae * a
(Value) $ ~ ‘(Walue), so on ih . .
Make and year: . N dD u Y, a
Model: 7 Lf
‘Registration #: i
6. State every person, business, or organization owing you or your spouse money, and the
amount owed. _ a
Person owing you or your spouse | Amount owed to you Amount owed to your
money , spouse .
Nave Is $
$ $
$ $
' $ $
} - -
7. State the persons who rely on you or your spouse for support.
Name [or, if under 18, initials only] - ' | Relationship | Age
NO Ale.
/
. i
8. Estimate the average monthly expenses of you and your family. Show separately the

amounts paid by your spouse. Adjust any payments that are made weekly, biweekly,
quarterly, semiannually, or annually to show the monthly rate.

veo

 

You Your Spouse

 

Rent or home-mortgage payment (include lot rented for mobile | $ $

home)

Are real estate taxes included? [] Yes et No
Is property insurance included? [] Yes yl No

 

 

 

 

 

 
Case: 3:20-cv-00422-bbc Document #: 12 Filed: 06/08/20 Page 5 of 6

 

Utilities (electricity; heating fuel, water, sewer, and telephone)

 

a

|-Home maintenance.(repairs ahnd-ypkeep)...- -

 

fo. By Peg waded

Food

 

 

Clothing No We. :

Laundry and dry-cleaning

Pete, ow 1

 

Medical and dental expenses

 

Transportation (not including motor vehicle payments) -

 

Recreation,.entertainment, newspapers, magazines, etc.

wlalalalalalale

 

Insurance (not deducted from wages or included in mortgage payments)

 

Homeowner's or renter's:

Life: N\ Nl
Health: 0 Qe

Motor vehicle:
Other:

 

 

 

 

 

‘Taxes (not deducted from wages or included in mortgage ©

AIA 1 Hl! RHI BA TH

 

payments) (specify):
Installment payments

 

Motor Vehicle: -
Credit card (name): i v 0 fv y
Department store (name):

Other:

 

 

 

 

Alimony, maintenance, and support paid to others

, 7

 

Regular expenses for operation of business, profession, or farm
(attach detailed statement)

AA lA lA lA a /!| SR

FA lA |A|A LA | aR

 

Other (specify): fi ct ij Vz .

A

SF

 

 

Total monthly expenses:

 

 

 

 

 
Case: 3:20-cv-00422-bbc Document #: 12 Filed: 06/08/20 Page 6 of 6

9. Do you expect any major changes to your monthly i income or expenses or in your assets
or liabilities during the next 12 months? ~.
[] Yes fino _ - Heyes, “désctibe on an in attached shéet. ~~~ mo
) ae cela scene team

10. Have you spent — or will you be spending — any money Jor expenses or "attorney fees in
connection with this lawsuit? [ ] Yes MW No Beh

If yes, how much? $ ce

Provide any other information that will "help ‘explain why j you cannot pay the docket fees

11,
it niKor-, for your appeal. beter fey LANG endigaih had Aor. 3

And alto L SuAveh Meow Reunde tr appocnk. |

ARS Rew gehs ©

12. State the city, and state of ‘your legal residence. 7: v¥ ibys ue muller 3 Amul ttn,

Your daytime phone number: C ) Mv; a

Yourage: ) i s/} ! Your years of schooling: Ge. th.

at

we

 
